This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A14-1503
                                   A14-1504

                                 State of Minnesota,
                                      Appellant,

                                         vs.

                                 Ashley Shayia Lee,
                               Respondent (A14-1503),

                                 State of Minnesota,
                                      Appellant,

                                         vs.

                              Tasheanna Yvonne Moore,
                               Respondent (A14-1504).

                                Filed April 13, 2015
                                Reversed (A14-1503)
                                Reversed (A14-1504)
                                    Ross, Judge

                            Ramsey County District Court
                              File Nos. 62-CR-14-3502
                                        62-CR-14-3500

Lori Swanson, Attorney General, St. Paul, Minnesota; and

John J. Choi, Ramsey County Attorney, Thomas B. Hatch, Assistant County Attorney, St.
Paul, Minnesota (for appellant)

Drake D. Metzger, Jessica A. Rajtar, Metzger Law Firm, LLC, Minneapolis, Minnesota
(for respondent Lee)

Peter Rainville, Minneapolis, Minnesota (for respondent Moore)
       Considered and decided by Ross, Presiding Judge; Kirk, Judge; and Reilly, Judge.

                         UNPUBLISHED OPINION

ROSS, Judge

       Roseville police stopped a rental car in a Walmart parking lot to investigate an

employee’s report that two women had just attempted a credit-card fraud. Police searched

the purse of one of the women, Ashley Lee, finding credit cards bearing someone else’s

name, and they searched the car and found dozens of similar cards in the fuse box. Police

also searched the purse of the car’s other occupant, Tasheanna Moore, finding another

apparently fraudulent credit card. The district court deemed the searches unconstitutional

and suppressed the fraudulent-card evidence. We reverse because of a domino effect: the

store employee’s fraud report gave police reasonable suspicion to stop the car and

investigate; the investigation led to probable cause to arrest Lee for credit-card fraud and

to search her purse incident to the arrest; the post-arrest search produced evidence

establishing the reasonable belief that police would find more evidence of Lee’s crime in

a vehicle search; the vehicle search produced evidence implicating Moore in Lee’s

widespread fraud; and this probable cause of Moore’s involvement in Lee’s fraud

supported the officers’ decision to arrest Moore and search her purse incident to arrest.

                                         FACTS

       In May 2014, Roseville police officer Erin Reski was on duty inside the Roseville

Walmart when a Walmart security guard urgently approached her. The guard asked the

officer to stop two women in the parking lot because they had allegedly just attempted to



                                             2
use a stolen credit card. Officer Reski located and stopped the women’s car in the lot, and

she attempted to identify the two occupants. Neither of the women documented a current

Minnesota address. The driver, Tasheanna Moore, produced a Georgia driver’s license,

and the passenger, Ashley Lee, produced a passport. The car was rented in Moore’s

name.

        Officer Reski asked questions about the reported credit-card fraud. Lee presented a

credit card bearing her name and said that Walmart had declined the card for lack of

funds. The officer was not convinced of Lee’s identity because it did not appear to her

that Lee’s passport photograph resembled her.

        Backup officer Michael Holtmeier soon arrived. He went inside the store to learn

more about the reported attempted fraud. Officer Reski waited outside with the women.

        After about ten minutes, Officer Holtmeier returned outside carrying a photograph,

and he relayed to Officer Reski what store employees had told him. According to store

employees, a woman had just attempted to purchase items using a credit card that she had

swiped on the scanner and put back inside her purse before the cashier could ask to see it.

A loss-prevention employee had recognized the woman from an ongoing credit-card

fraud investigation and instructed the cashier to ask to see the woman’s identification.

The woman, Lee, showed the cashier a card identifying herself. Meanwhile, the swiped

credit card was declined by the issuer, and when Lee learned of that, she promptly left the

store. The loss-prevention officer also gave Officer Holtmeier a photograph of a woman.

The image had been captured by a Walmart surveillance camera a few days earlier




                                             3
immediately after the pictured woman made a purchase fraudulently using a credit card

that belonged to someone else.

       Officers Reski and Holtmeier concluded that the pictured woman was Lee. They

asked Lee to step out of the rental car with her purse. She did. Officer Reski patted Lee

down, said she was not under arrest, and questioned her. Officer Holtmeier stood at the

passenger side of the rental car, questioning Moore. Lee denied having any stolen credit

cards. Officer Reski directed a third officer to search Lee’s purse. The officers found two

credit cards in Lee’s purse bearing the name “Amber Smith.” Lee denied that she was

Amber, and, despite the cards being found in her purse, she oddly also denied even

having Amber Smith’s credit cards. After that search, Officer Holtmeier removed Moore

and her purse from the rental car.

       Officer Reski handcuffed Lee and put her in her squad car, and she questioned Lee

further without reading her the Miranda rights. Police found another Amber Smith credit

card in Moore’s purse, and they arrested Moore. Officer Holtmeier searched the interior

of the rental car, and in the fuse box found a stack of more than 30 fraudulent credit

cards, all also bearing the name “Amber Smith.” The officers found a ledger with various

Walmart addresses. Police later discovered that each of the different ostensibly “Amber

Smith” credit cards contained the financial information associated with one of many

different individuals. Investigators believe that these fraudulent cards were fabricated

using information stolen in a data breach involving California hotels.

       The state charged Lee and Moore with aiding and abetting identity theft. See

Minn. Stat. §§ 609.05, subd. 1, .527, subds. 2, 3(5) (2014). Lee and Moore moved to


                                             4
suppress evidence discovered during the searches of the rental vehicle and their purses, as

well as all statements they made after their arrests. The district court conducted an

omnibus hearing, receiving testimony from the officers and from Moore and viewing a

recording from a dash-mounted camera that captured the audio and video of the

encounter.

       The district court saw discrepancies between some of the police testimony and the

discussion captured in the recording. It determined that the officers could not

constitutionally justify removing Lee from the car and searching either woman’s purse,

and it concluded that the arrests and the vehicle search resulted from the illegal purse

searches. It reasoned that Officer Reski had reasonable suspicion to stop the car based on

the information she received from the Walmart employee, but that she lacked probable

cause to detain the car once she determined the occupants’ identities. The district court

therefore suppressed all evidence collected during the purse and vehicle searches, as well

as all statements Lee and Moore made to police after their arrests.

       The state appeals in both cases, and we address the appeals together.

                                      DECISION

       The state appeals from the district court’s pretrial order suppressing all physical

and verbal evidence collected after Officer Reski identified Lee and Moore. As a

preliminary matter, we resolve the reviewability issue. We will review a pretrial

suppression order only if the state shows that the order will critically impact its ability to

prosecute the case. State v. Scott, 584 N.W.2d 412, 416 (Minn. 1998). Lee and Moore




                                              5
rightly concede that the critical-impact requirement has been met here; without the

evidence, the state has no case. We turn to the merits.

       The state contests the district court’s constitutionality decisions about the extended

detention and the searches. Both the federal and state constitutions guarantee individuals

the right not to be subjected to “unreasonable searches and seizures.” U.S. Const. amend.

IV; Minn. Const. art. I, § 10. Because the district court’s decision calls into question

various aspects of the seizure and searches, we will address each aspect separately,

applying the varying constitutional reasonableness standard to each.

                                             I

       We begin with the car stop. The district court held that the stop was valid, and

neither Lee nor Moore challenges that holding on appeal. The holding is sound. Police

may lawfully detain persons temporarily to investigate if the officer reasonably suspects

that the persons were or will be engaged in a crime. Terry v. Ohio, 392 U.S. 1, 21, 88

S. Ct. 1868 (1968); State v. Smith, 814 N.W.2d 346, 351–52 (Minn. 2012). The district

court rightly determined that Officer Reski was constitutionally justified in stopping the

car based on the report from Walmart. The officer received a report from a loss-

prevention officer that two women of a certain description entering a car of a certain

description had just attempted to defraud the store using a false credit card. This first-

hand report from a credible source was sufficient to inform any reasonable officer that the

identified women may have been involved in a crime. The stop was constitutional.

       The district court believed that the reasonableness of police action ended at

stopping the car and identifying the occupants. It concluded that Officer Reski had no


                                             6
ground to detain the women further. We reach a different conclusion. An investigatory

stop can last as long as needed to satisfy the stop’s legitimate purpose. State v. Wiegand,

645 N.W.2d 125, 135 (Minn. 2002) (quoting Florida v. Royer, 460 U.S. 491, 500, 103

S. Ct. 1319, 1325 (1983) (plurality opinion)). Police may detain suspects while they

determine whether a crime has actually occurred, and a reasonable investigation might

involve inspecting physical evidence and talking to witnesses. State v. Pleas, 329 N.W.2d

329, 333 (Minn. 1983) (quoting Michigan v. Summers, 452 U.S. 692, 701 n.12, 101 S. Ct.

2587, 2593 (1981)). The record indicates that Officer Reski sought more details because

the Walmart employee’s initial crime report was rushed. It also indicates that she sent

Officer Holtmeier into the store immediately when he arrived to get more information.

She detained the women until Officer Holtmeier returned carrying a photograph and

having specific information that the photographed woman had, within the past few days,

fraudulently used another person’s credit card to make a purchase. The record informs us

that only about thirteen minutes passed from the stop to the gathering of all this

information. See State v. Moffatt, 450 N.W.2d 116, 119 (Minn. 1990) (summarizing that

whether the duration of a stop is reasonable “all depends on the facts and

circumstances”). Thirteen minutes was a reasonable period for the detention given the

nature of the offense and the investigation, and we are satisfied that it violated no

constitutional rights.

       Lee and Moore urge a different result by emphasizing that Walmart was at that

time apparently only interested in learning the identity of the women. And the district

court recognized from the audio recording of the officers’ on-scene discussions that the


                                            7
officers were seemingly focused also on that identification objective of Walmart. Relying

on the district court’s fact finding, we do not agree that the officers’ interaction with the

women must have terminated as soon as they verified their identity. This is because we

analyze only to know whether the officers had a legal basis for the detention, and “an

arresting officer’s state of mind (except for the facts that [she] knows) is irrelevant to the

existence of” a legal basis justifying the detention. Devenpeck v. Alford, 543 U.S. 146,

153, 125 S. Ct. 588, 593–94 (2004). Our decision about the constitutionality of the

officers’ actions therefore does not hang on the officers’ subjective impressions about

their role or about their understanding of their legal limits. Verifying Lee’s identity might

have supported the officers’ desire merely to assist Walmart, but we are not limited to the

officers’ state of mind. Identifying the women for Walmart could not satisfy the

reasonable, objectively determinable law-enforcement purpose of the stop. The original

law-enforcement purpose was to investigate the credit-card fraud that had reportedly just

occurred. Not only was that original purpose not satisfied by merely identifying the

women, but as new information presented itself to the officers, the law-enforcement

purpose expanded to investigating the previous credit-card fraud of the pictured woman.

See Wiegand, 645 N.W.2d at 135 (observing that an investigative stop may expand in

scope to address additional offenses for which the officer develops reasonable suspicion

while investigating the originally suspected offense). We are convinced that the detention

to that point did not violate either woman’s constitutional rights. We hold that the district

court erred by deeming the detention unlawful. This takes us to Lee’s more restrictive

consequent detention.


                                              8
                                             II

       The state argues that Reski lawfully arrested Lee. To make a valid warrantless

arrest, police must have probable cause to believe that the suspect “had committed or was

committing an offense.” Beck v. Ohio, 379 U.S. 89, 91, 85 S. Ct. 223, 225 (1964). An

officer has probable cause to arrest if she knows of objective facts or circumstances that

would “lead a person of ordinary care and prudence to entertain an honest and strong

suspicion that the [suspected] person . . . is guilty of a crime.” State v. Carlson, 267

N.W.2d 170, 173 (Minn. 1978); see also Maryland v. Pringle, 540 U.S. 366, 371, 124

S. Ct. 795, 800 (2003) (“[T]he substance of all the definitions of probable cause is a

reasonable ground for belief of guilt.” (quotation omitted)); Minn. Stat. § 629.34,

subd. 1(a), (c)(3), (5) (2014) (permitting warrantless arrest on probable cause for gross

misdemeanor violations of the statute prohibiting credit-card fraud). We evaluate

probable cause by examining the totality of the circumstances. State v. Burbach, 706

N.W.2d 484, 488 (Minn. 2005). We therefore consider what circumstances were known

to the officers before they asked Lee to step out of the car and put her in handcuffs.

       The parties do not agree about all the facts. Although we will rely only on the

district court’s findings that are not infected with clear error, State v. Milton, 821 N.W.2d

789, 798 (Minn. 2012), and the parties assert that various findings are clearly erroneous,

we do not deem the fact disputes material. The undisputed facts demonstrate that the

officers had probable cause to arrest Lee for credit-card fraud.

       Before arresting Lee, Officer Reski had gathered key facts that might help inform

a reasonable officer about whether Lee had committed a crime. She learned that Moore


                                             9
and Lee, who gave no proof of a local address, had driven to Walmart in a rented car. She

learned that Lee had just attempted to purchase items with a credit card, swiping it herself

and returning it to her purse before the cashier asked to see identification. Lee left the

store promptly when the credit card was declined by the issuer. In our view, Lee and

Moore are correct that these facts, without more, do not establish probable cause that Lee

had just attempted credit-card fraud. But the evolving investigation by then also included

the information that a woman had in fact engaged in credit-card fraud at the store within

the previous several days, that the store had captured an image of the offending woman

on a surveillance photograph, and that Lee appeared to be the pictured offender. As the

district court accurately summarized it, Officer Holtmeier had then gained “information

implicating Lee in another credit card fraud incident at the same store a few days earlier.”

The audio recording of the officers’ dialogue readily supports that finding:

              Holtmeier:    They- this is in this Walmart the other day.
              Reski:        And that’s her, yeah.
              Holtmeier:    And she was using a fraudulent credit card from
                            Big Lake.

       Lee and Moore argue that the photograph did not prove fraud, in part because it

was taken at the store entrance and does not show Lee making the allegedly fraudulent

transaction. But the photograph is only part of the picture; Walmart employees expressly

identified the person in the photograph as the woman who transacted fraudulently, and

that person, according to the arresting officers’ own observation, is Lee. The women also

contend that one could not be certain that the alleged prior fraud actually occurred

because it was then still under store investigation. But this contention places the



                                            10
probable-cause bar too high. To constitute probable cause, the circumstances “must

justify more than mere suspicion but less than a conviction.” Carlson, 267 N.W.2d at

174. The record establishes that Walmart’s onsite loss-prevention employee believed a

credit-card fraud had already occurred and that the only uncertain matter under

investigation was the identity of the photographed suspect.

       Given these undisputed or supported circumstances, we need not address the

remaining fact disputes; we are satisfied that these circumstances would lead a reasonable

person to a strong suspicion that Lee committed either credit-card fraud or identity theft,

or both. See Minn. Stat. §§ 609.821, subd. 2(1), (2) (defining financial transaction card

fraud as using or attempting to use a card to obtain property with knowledge that the

cardholder has not consented to the use or as using or attempting to use a card knowing it

to be forged, false, fictitious, or obtained through certain acts of fraud), .527, subd. 2

(defining identity theft as transferring, possessing, or using an identity that is not one’s

own with the intent to commit, aid, or abet any unlawful activity) (2014). Because the

officers had probable cause to believe that Lee had committed a crime, her detention at

that point was constitutionally justified whether or not the officers intended to actually

place her under arrest.

                                            III

       The state challenges the district court’s conclusion that the warrantless purse

search was unreasonable and violated Lee’s constitutional rights. We have already

explained that unreasonable searches are unconstitutional. Warrantless searches are per se

unreasonable unless they fall within an established exception to the warrant requirement.


                                            11
Arizona v. Gant, 556 U.S. 332, 338, 129 S. Ct. 1710, 1716 (2009). A search incident to a

lawful arrest is one of these exceptions. Id.

       The state argues that police lawfully searched Lee’s purse incident to her arrest. If

police have probable cause to arrest, they can then conduct a full warrantless search of

the person incident to the arrest. United States v. Robinson, 414 U.S. 218, 235, 94 S. Ct.

467, 477 (1973). And the post-arrest search can extend to containers possessed by the

arrestee. Matter of Welfare of G.M., 560 N.W.2d 687, 695 (Minn. 1997). (citing

Robinson, 414 U.S. at 236, 94 S. Ct. at 477). Lee was formally arrested within two

minutes after the search began, her purse was on her person, and probable cause for her

arrest existed independent of the additional evidence officers found in the purse. That the

officers searched Lee’s purse before they put her in handcuffs and before they officially

arrested her is not significant because a lawful search incident to arrest may occur before

or after the arrest. State v. White, 489 N.W.2d 792, 794 (Minn. 1992) (“[T]hat this novice

officer had not formally placed defendant under arrest but was continuing . . . on a Terry

stop rationale does not foreclose the state from . . . justifying the search as an incidental

search.”); see also Rawlings v. Kentucky, 448 U.S. 98, 111, 100 S. Ct. 2556, 2564 (1980)

(“Where the formal arrest followed quickly on the heels of the challenged search of

petitioner’s person, we do not believe it particularly important that the search preceded

the arrest rather than vice versa.”). We hold that the purse search was lawful. The district

court erred by deciding that the warrantless search of Lee’s purse violated her

constitutional rights.




                                                12
                                              IV

       The state contends that police lawfully searched the rental car, relying on both the

automobile exception to the warrant requirement and the validity of searches incident to

arrest. We are satisfied that the car search was valid incident to Lee’s arrest, so we

address only that basis.

       Police may search a car incident to an occupant’s arrest, but the Supreme Court’s

test for the validity of this kind of search is a bit imprecise. On one hand, it explained that

the search is valid if, among other grounds, “it is reasonable to believe the vehicle

contains evidence of the offense of arrest.” Gant, 556 U.S. at 351, 129 S. Ct. at 1723. But

on the other hand, the Gant Court also described the standard with less rigor than this,

saying, “[C]ircumstances unique to the vehicle context justify a search incident to a

lawful arrest when it is reasonable to believe evidence relevant to the crime of arrest

might be found in the vehicle.” Id. at 343, 129 S. Ct. at 1719 (emphasis added) (quotation

omitted). Some courts following Gant have included its seemingly lenient “might”

reference. See Johnson v. Phillips, 664 F.3d 232, 238 (8th Cir. 2011) (including the word

“might” in the test); United States v. Williams, 616 F.3d 760, 764 (8th Cir. 2010) (same);

United States v. Winters, 600 F.3d 963, 968 (8th Cir. 2010) (same). The Supreme Court

itself later articulated the vehicle-search-incident-to-arrest standard without using the

word “might.” See Davis v. United States, 131 S. Ct. 2419, 2425 (2011). We do not

attempt to find the contours of the standard here for two reasons. First, we are certain that

the standard is less exacting than the lenient probable-cause standard. See Megginson v.

United States, 556 U.S. 1230, 129 S. Ct. 1982 (2009) (Alito, J., dissenting)


                                              13
(characterizing the Gant standard as a reasonable suspicion requirement). And we are

convinced that police were justified in searching the rental car incident to Lee’s arrest

under the Gant standard.

       Several facts support our view. The officers knew that Lee engaged in a credit-

card fraud that had occurred several days earlier. Their search of Lee’s purse produced

two different credit cards bearing someone else’s name, suggesting a potentially broader

crime. This information, especially when augmented with new circumstances, would

sufficiently inform the officer that the car might possess additional evidence. Those new

relevant circumstances include the facts that Lee arrived at the victim store in a rented

car, apparently had no local identification, and had just tried to make another purchase on

a declined card. These circumstances taken together would inform a reasonable officer

that Lee is involved in a general fraud scheme and that the car might contain additional

credit cards issued to other victims or receipts from other fraudulent purchases. We hold

that the officers had sufficient information to search the rental car for evidence of credit-

card fraud incident to Lee’s arrest. This takes us to the question of Moore’s arrest.

                                             V

       The state argues that the officers had probable cause to arrest Moore after they

searched the rental car. The argument is well founded. Again, we ask only whether the

officers knew of circumstances that would cause a reasonable person to strongly suspect

the person of committing a crime. Beck, 379 U.S. at 91, 85 S. Ct. at 225. Adding to the

circumstances already justifying both Lee’s arrest and the searches of Lee’s purse and the

rental car, police found more than 30 fraudulent credit cards inside the car and a ledger


                                             14
with multiple Walmart addresses. And they found the cards in the fuse box rather than in

a place that might suggest the cards were exclusively possessed by Lee, who had been a

passenger in the car. Not only was Moore the one who rented and drove the car, the video

recording indicates that Officer Holtmeier accessed the fuse box from the driver’s seat,

which is where Moore had been sitting. The evidence taken together indicates a broad

identity-theft scheme and credit-card fraud. And Moore’s relationship to the car and her

proximity to the incriminating evidence found inside would cause a reasonable person to

strongly suspect her of committing the crime of identity theft and credit-card fraud

directly or as driver for and an accomplice to Lee. See Pringle, 540 U.S. at 372–73, 124

S. Ct. at 800–01 (holding that officer could infer a common enterprise among a car’s

occupants and had probable cause to arrest those who exercised control over the drugs);

see also Minn. Stat. § 609.05, subd. 1 (imposing criminal liability for aiding another or

conspiring to a commit a crime).

       We again recognize the timing inconsistencies between the circumstances and our

reasoning. The recording shows that police did not find the fuse-box contraband until

three minutes after they arrested Moore. But we have already explained that the vehicle

search was not unlawful, and it did not result from Moore’s arrest. Even if the first three

minutes of Moore’s arrest was not supported by probable cause, the seizure became

lawful after officers found the evidence. See State v. Olson, 634 N.W.2d 224, 230 (Minn.

App. 2001) (holding that, even though the arresting officer did not have probable cause

for the initial arrest, the arrestee’s subsequent obstruction of process “purge[d] the taint of

the initial illegality”), review denied (Minn. Dec. 11, 2001). The evidence discovered


                                              15
would have resulted in her arrest regardless of the timing. Because Moore’s arrest was

valid, the only remaining question is whether the search of her purse was also valid.

                                             VI

       Having decided that police had probable cause to arrest Moore, we have no

difficulty holding that they also did not violate Moore’s constitutional rights by searching

her purse. The state argues that officers lawfully searched Moore’s purse under the

automobile exception to the warrant requirement. But the parties dispute when and where

Officer Holtmeier searched Moore’s purse, and the district court made no finding on the

matter. The squad car recording shows that officers found a fraudulent credit card in

Moore’s purse after they arrested Lee and found fraudulent cards in Lee’s purse but

before they found the stack of fraudulent credit cards in the fuse box. Again the timing is

not critical for the reasons already discussed, and the search was valid as a search

incident to arrest. Once police found the evidence in the fuse box near Moore’s seat, they

had probable cause to arrest her and to search her purse incident to that arrest. The district

court should not have suppressed the evidence found in Moore’s purse.

       Reversed.




                                             16